Exhibit 10.5

 

--------------------------------------------------------------------------------

BUSINESS COMBINATION AGREEMENT

BETWEEN

 

2016091 Ontario Inc.

 

AND

 

OPEN TEXT CORPORATION

Ontario, Canada

 

AND

 

IXOS SOFTWARE AG

Munich, Germany

 

prepared by:

 

Osborne Clarke

Innere Kanalstraße 15

50823 Cologne/Köln

Germany

Tel.: +49 (0)221 5108 4000

Fax.: +49 (0)221 5108 4005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

between

 

1. Open Text Corporation, 185 Columbia Street West, Waterloo, Ontario N2L 5Z5,
Canada, represented by Mr. Tom Jenkins

- hereinafter “Open Text” –

 

2. 206091 Ontario Inc., 185 Columbia Street West, Waterloo, Ontario N2L 5Z5,
Canada, represented by Mr. Sheldon Polansky

- hereinafter “Acquiror” -

 

3. Ixos Software AG, Technopark 1, Bretonischer Ring 12, D-85630 Grasbrunn,
Germany, represented by the members of the Management Board Mr. Robert Hoog and
Mr. Hartmut Schaper

- hereinafter “the Company” –

 

Open Text, the Acquiror and the Company hereinafter also referred to singly as
“Party” or collectively as “Parties”

 

- 2 -



--------------------------------------------------------------------------------

Table of Contents

 

Recitals

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

    1.    Business Combination    5     2.    Current Status of Company    7
    3.    Obligation to launch Tender Offer / General Rules of Tender Offer    7
    4.    Terms of Tender Offer    8     5.    Waiver of Conditions of Tender
Offer    10     6.    Support of Tender Offer by Company    11     7.   
Material Adverse Change before publication of the Offer Document    11     8.   
Preparation of Offer Document    11     9.    Announcement of Tender Offer and
Expiration Date    12     10.    Financing commitment of Acquiror    13     11.
   Shareholder Approval, NASDAQ Listing and Proxy Statement    13     12.   
Covenants    15     13.    Compensation of Acquiror    16     14.    Conduct of
Business of Company    17     15.    Further Cooperation between Acquiror, Open
Text and Company    19     16.    Notification of Parties    20     17.   
Company Stock Options    20     18.    Public Announcements    20     19.   
Subsequent Transactions    21     20.    Termination, Amendments and Waiver   
21     21.    General Provisions and Arbitration    22     22.    Notices    23
    23.    Governing Law    24     24.    Assignment of Rights    24     25.   
Joint and several liability of Open Text and Acquiror    24     26.    Expenses
   24     27.    The LOI    25     28.    Severability    25

 

- 3 -



--------------------------------------------------------------------------------

R E C I T A L S

 

(A) WHEREAS, the Company is a corporation under the laws of Germany with an
aggregate registered capital of EUR 21,524,659 registered in the Commercial
Registry at the lower court of Munich (“Amtsgericht München”), Germany under HRB
116 846;

 

(B) WHEREAS, Open Text is a Corporation under the laws of the State of Ontario,
Canada; the Acquiror is a directly wholly owned subsidiary of Open Text;

 

(C) WHEREAS, the Company and Open Text are active in the business of enterprise
content management; they believe that the combination of their businesses will
most efficiently support the further development of these businesses and
contribute significantly to the value of both companies in a comprehensive
market;

 

(D) WHEREAS, in order to achieve the combination of the businesses of the
Company and Open Text the Acquiror intends to issue a public tender offer
(“Tender Offer”) following the legal provisions of the German Takeover Act
(WpÜG) in order to acquire at least 67 % of all stock of the Company in a manner
consistent with this Business Combination Agreement (“BCA” or “Agreement”);

 

(E) WHEREAS, the Acquiror by executing the Tender Offer will acquire stocks of
the Company at a price to be determined in accordance with Section 31 German
Takeover Act (WpÜG) and any other applicable provision of German law;

 

(F) WHEREAS, the Acquiror and/or Open Text will, concurrently with the execution
of the BCA, enter into an agreement dated as of the date hereof pursuant to
which the Acquiror and/or Open Text on the one hand side and the shareholders of
the Company General Atlantic Partners (Bermuda) LP, GAP Coinvestment Partner II,
LP, Gapstar LLC, and Gapco GmbH & Co. KG (“Major Shareholder”) have agreed on
the undertaking of the Major Shareholder to support the Tender Offer and to
tender its stocks of the Company to the Acquiror under the Tender Offer
(“Undertaking”);

 

(G) WHEREAS, the Acquiror (i) is aware of the Company’s Stock-Option Schemes and
requires that no further stock options will be issued by the Company until the
closing of the Tender Offer (“Closing Date”), and (ii) will offer compensation
to the holders of options of the Company.

 

- 4 -



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration thereof, the Parties agree as follows:

 

1. Business Combination

 

Following numerous, intensive discussions which have taken place between the
Company and Open Text, both companies` management teams are satisfied that there
is an excellent opportunity to combine the businesses of both companies in order
to create a more efficient and effective, global entity.

 

1.1 Strategic intent and rational for combining the businesses of Company and
Open Text

 

The current Enterprise Content Management (“ECM”) market is estimated to be in
the range of US$ 3 to 4 billion and is anticipated to double within the next 5
years. Companies have a major challenge in trying to manage their content,
documents, and knowledge assets due to the exploding volume of content,
documents, and knowledge assets and due to the increasing requirements for
compliance with emerging regulatory standards.

 

Open Text and the Company are both independent leaders in different areas of the
ECM market with complementary strengths. Open Text is considered to be a leader
in combining collaboration and knowledge management, delivering knowledge using
rich media, and providing portals into enterprise information. The Company is
considered to be a leader in content management, integrated imaging and
archiving solutions, integration with ERP and CRM systems, and email and
document archiving for groupware systems. The Parties believe that combining the
software offerings from Open Text and the Company, will allow the combined
entity to address the full spectrum of ECM customer requirements, with the
broadest product suite in the market.

 

60% of Open Text’s revenue comes from North America, 36% from Europe, and 4%
from Asia Pacific. 60% of the Company revenue comes from Europe, 30% from North
America, and 10% from Asia Pacific The combined companies’ world-wide presence
will make it the largest single vendor of ECM software. Managing mission
critical content for global enterprises requires ECM software vendors to have a
sufficient critical mass, a global presence, and the financial stability to
support enterprises for the long term, and the Parties, intend to, by combining
their businesses, achieve such critical mass.

 

This combination of the businesses of the Company and Open Text is intended to
provide excellent value for existing and potential stakeholders.

 

1.2 Organisation Strategy

 

The goal of the Parties is to maintain the same products and services for
existing customer bases, to cross sell to them, and to jointly obtain new
customers.

 

- 5 -



--------------------------------------------------------------------------------

With the business combination Open Text, via the Acquiror, intends to establish
a division focused on content management and archiving. It is intended that a
comprehensive suite of products of the two businesses will include Livelink®,
Open Text’s Collaboration and Knowledge Management Solution, and the IXOS eCON
Suite of ECM Products.

 

1.3 Two divisions in the combined enterprise

 

It is expected that collaboration and knowledge management will be managed out
of North America. Content and document management and archiving will be managed
out of Munich, Germany, and will include some current Open Text development
groups.

 

Both divisions are planned to have worldwide responsibility for development,
product management, and product marketing of their respective products sets.

 

Both divisions are planned to utilize the worldwide sales, marketing and
services organizations that are planned to serve customers for the full product
and solution offering. The products are intended to be bought as a solution
suite or as a point solution.

 

The Company is intended to become the European headquarters for sales and
marketing of the combined enterprise. The Company will also have the worldwide
responsibility for content management and archiving on a global basis.

 

Corporate marketing and finance, general and administrative functions are
assumed to be done by Open Text North America.

 

It is assumed that the synergy between the products, services, and sales
organizations will result in only limited redundancies in these organizations.

 

1.4 The statements contained in this Section 1 form the basis of the business
combination between Open Text and the Company. Such statements are, however,
made on a preliminary basis and may have to be adjusted in case of changes in
the market development and micro-economic changes. In addition, some of the
Parties` intentions as stated above may only be realizable upon the acquisition,
by Open Text, indirectly through the Acquiror, of 100% of the shares in the
Company.

 

- 6 -



--------------------------------------------------------------------------------

2. Current Status of Company

 

2.1 The Company’s aggregate stock capital (“Grundkapital”) (hereinafter the
“Stock Capital”) is registered in the amount of EUR 21,524,659 divided into
21,524,659 ordinary stocks. Each stock is equal to a nominal share in the
registered stock capital of the Company in the amount of EUR 1.00.

 

2.2 The Company has not issued individual stock certificates. The entire stock
of the Company is certified by one or more global stock certificates.

 

2.3. The Company runs published stock option schemes (“Stock Option Schemes”).
The Stock Option Schemes grant stock options to employees and members of the
management board (Vorstand) of the Company. The Company has issued stock options
under the Stock Option Schemes in the aggregate amount of 2,965,201 stock of the
Company, to be exercised under the terms and conditions set forth in the Stock
Option Schemes. The Company has not issued any other stock options.

 

2.4. The stock is floated on public stock-exchanges. The stock is traded at the
TecDAX and at Nasdaq.

 

3. Obligation to launch Tender Offer / General Rules of Tender Offer

 

3.1 In order to achieve the business combination set forth in Section 1, the
Acquiror shall, subject to the terms and conditions set forth in this Section 3,
make the Tender Offer in accordance with the German Takeover Act (WpÜG), in
cooperation with a German Bank, to purchase at least 67% of the stocks of the
Company, which are outstanding (ausgegeben) at the end of the day on which the
Tender Offer period expires either as published in the Tender Offer or as
extended in accordance with Sec. 21 WpÜG (“Expiration Date”) – including stocks
of employees and managers of the Company exercising their stock option rights
until the Expiration Date, but excluding shares owned (i) by the Company, (ii)
by a company that is dependent of or majority-owned by the Company, (iii) by a
third party but held for the account of the Company or of a company dependent of
or majority-owned by the Company (the Shares under (i) to (iii), collectively,
the “Company Owned Shares”).

 

3.2 The Tender Offer shall have an acceptance period that allows Acquiror to
timely obtain shareholder approval in accordance with Section 4.3 (d) below. The
term “Tender Offer” shall include any amendments to the Tender Offer –
including, but not limited to, prolongations of the Tender Offer period - either
to the extent legally permitted or made in accordance with the terms of this
Agreement, including the waiver of any condition as allowed herein.

 

- 7 -



--------------------------------------------------------------------------------

4. Terms of Tender Offer

 

4.1 The Acquiror will offer a 100% cash consideration to all shareholders of the
Company. The cash consideration will be in the amount of € 9,00 (nine Euro) per
stock of the Company (the “Cash Consideration”). The Acquiror may increase the
amount of the Cash Consideration prior to the Expiration Date or thereafter, but
only to the extent that such amendment is legally permitted.

 

4.2 As an alternative, not as additional consideration nor in order to meet any
legal requirement, the Acquiror will, in the Tender Offer, offer to all
shareholders of the Company for every one (1) outstanding share of the common
stock of the Company, both (a) 0.2610 common shares in the capital of Open Text
(“Shares”) and (b) 0.0742 share purchase warrants (“Warrants”) (“Share and
Warrant Consideration”). Each whole Warrant will be (i) exercisable at any time
for a period of twelve months after the Closing Date in order to purchase one
Share at an exercise price of US $41.50 and (ii) transferable. The Share and
Warrant Consideration will be published in the Tender Offer document to be
published under the rules of Section 11 German Takeover Act (WpÜG) (“Offer
Document”) and will, in particular, contain the following provisions:

 

  (a) the entitlement of the shareholders of the Company to elect – either in
respect of all or part of the shares held by the respective shareholder – to
receive either the Cash Consideration or the Share and Warrant Consideration
does not affect the obligation of the Acquiror to offer, in the Tender Offer,
the Cash Consideration in the sense that each shareholder of the Company, in any
event, remains entitled to elect – either in whole or in part – to receive Cash
Consideration under the Tender Offer;

 

  (b) the Share and Warrant Consideration is not a mandatory part of the Tender
Offer but is made in order to offer an alternative consideration to the Cash
Consideration to those shareholders of the Company who wish to participate
through an equity instrument in the development of Open Text and the combined
business of both companies;

 

  (c) the shareholders of the Company will be advised that the exchange ratio
between the Shares and Warrants and stock of the Company under the Share and
Warrant Consideration has been determined by Open Text in its sole discretion
following negotiation with the Company and that this exchange

 

- 8 -



--------------------------------------------------------------------------------

ratio has neither been audited nor certified nor officially approved by German
authorities, notably the Bundesaufsichtsamt für Finanzdienstleistungen
(“BAFIN”);

 

  (d) no fractional Shares or Warrants will be issued under the Tender Offer to
shareholders of the Company electing to receive Share and Warrant Consideration,
any such shareholder of the Company being required to accept an equivalent
payment in cash for such fractional Shares or Warrants.

 

4.3 Closing Conditions of Tender Offer

 

Subject to BAFIN approval, the Tender Offer is subject to the following
conditions (“Offer Conditions”):

 

  (a) the acquisition by Acquiror of at least 67% of all outstanding stock of
the Company as specified in Section 3.1 above;

 

  (b) approval by the relevant antitrust authorities having been obtained
(provided that such approval does not require any divestitures or similar
actions) or lapse of respective waiting periods; the parties agreeing that the
Acquiror may be allowed to add regulatory approval requirements if legally
unavoidable for the consummation of the transaction contemplated in this BCA;

 

  (c) absence of any injunction or order of any US, Canadian, or German court or
regulatory agency or other court or regulatory agency of applicable jurisdiction
which would prohibit the launch or and/or the consummation of the Tender Offer;

 

  (d) approval of Open Text’s shareholders to issue the amount of Shares and
Warrants required under the Tender Offer; it being understood that (i) Open
Text’s management board and board of directors shall support this transaction
vis-à-vis its shareholders and recommend the approval of such issuance and (ii)
the shareholder approval has been obtained no later than at the end of the fifth
banking day preceding the Expiration Date (Section 25 German Takeover Act
(WpÜG));

 

- 9 -



--------------------------------------------------------------------------------

  (e) absence of significant material adverse changes which – subject to
approval by BAFIN – shall be defined only as the following ones (“Material
Adverse Changes”):

 

  • loss of revenues (“Umsatz”) in the amount of a total of more than 15% with
respect to the aggregate revenues in the first and the second quarter of the
business year ending June 30, 2004, as reported in the group financial
statements of the Company as compared to the respective aggregate revenues in
the first and second quarter of the business year ending June 30, 2003;

 

  • a loss of total assets, excluding intangible assets, as compared to the
consolidated group balance sheet of the Company as of September 30, 2003 in the
amount of € 10 Mio. or more, provided however that any negative effects of the
Stock Option Schemes of the Company shall be disregarded;

 

  • any liability of the Company or contingent liability of the Company which
the Company decided to or is required to account for in accordance with US GAAP
and, in each case, which (i) is in a monetary amount of € 10 Mio. or more in the
individual case, and (ii) does not result from the envisaged transaction, and
(iii) has not previously been disclosed or reserved for in the published
financial statements of the Company, including the financial statements as of
September 30, 2003 still to be published;

 

  • any obligation of the Company to file for insolvency (over-indebtedness or
illiquidity within the meaning of Section 92 (2) German Stock Corporation Act
(AktG));

 

provided that the underlying event has been or was required to be published by
the Company in accordance with Section 15 German Securities Trade Act (WpHG).

 

5. Waiver of Conditions of Tender Offer

 

5.1 The Acquiror may waive or amend any of the Offer Conditions set out above at
its sole discretion, provided that in the case of any amendment to any of the
Offer Conditions other than an increase in the Share Consideration or extension
of the Tender Offer period due to the statutory provisions of the German
Takeover Act (WpÜG) such amendment has the effect of reducing the scope of or
otherwise relaxing the Offer Conditions, it being agreed and understood that
pursuant to Section 21 German Takeover Act (WpÜG) a waiver or amendment of any
of the Offer Conditions is only permitted until the end of the working day prior
to the expiration date as published in the Offer Document.

 

- 10 -



--------------------------------------------------------------------------------

5.2 The Acquiror, Open Text and the Company agree to use their respective
reasonable commercial efforts to ensure that the Offer Conditions are satisfied
as soon as reasonably practicable, but in any event prior to the Expiration
Date.

 

6. Support of Tender Offer by Company

 

As far as legally permissible under German law,

 

6.1 in accordance with Section 33 (1) and (2) German Takeover Act (WpÜG), the
Company’s management board (Vorstand) will not take any actions which could
prevent the success of the Tender Offer;

 

6.2 after the announcement of the Tender Offer, the Company’s management board
shall support the Tender Offer, including, but not limited to, by supporting the
Acquiror and Open Text in their efforts to approach significant shareholders.

 

In order to convince them to tender their respective shares under the Tender
Offer;

 

6.3 the Company, its supervisory board and its management board shall cooperate
with the Acquiror and issue a recommendation of the Tender Offer as provided for
by Section 27 German Takeover Act (WpÜG) if and to the extent permitted to do so
by law, in particular Sections 14, 27 and 33 German Takeover Act (WpÜG),
Sections 76 and 93 German Corporation Act (AktG).

 

7. Material Adverse Change before publication of the Offer Document

 

The Acquiror shall not be obligated to make the Tender Offer if, between the
execution of this Agreement and the publication of the Offer Document, any of
the Material Adverse Changes contemplated under Section 4.3 (e) above occurs.

 

8. Preparation of Offer Document

 

8.1 The Acquiror and its advisors shall prepare the Offer Document in accordance
with the terms of this Agreement, and shall provide the Company with a draft of
the Offer Document prior to the submission thereof to BAFIN and shall provide
the Company with a reasonable opportunity to review and provide comments
thereon. The Company shall provide the Acquiror with a draft of the statement
according to Section 27 German Takeover Act (WpÜG) to be made by the Company’s

 

- 11 -



--------------------------------------------------------------------------------

supervisory board and management board relating to the Offer prior to the
submission thereof to BAFIN and shall provide the Acquiror with a reasonable
opportunity to review and provide comments thereon, provided no legal provisions
prohibit such notification prior to the publication of the statement. The
Parties acknowledge that each Party is entirely free to follow or not to follow
the comments made according to this Section 8.1.

 

8.2 The Acquiror and the Company agree to consult with each other in advance of
any meeting with, or of making any filing to, any court or competent
governmental entity, and to give the other the opportunity to attend such
meetings, or to review and comment upon such filing, as far as legally
permissible.

 

8.3 The Company shall cooperate with and shall support the Acquiror and Open
Text with its best efforts in the preparation of the Offer Document and provide
all information regarding the Company as is required by law (WpÜG and
WpÜG-Angebotsverordnung) to complete the Offer Document.

 

9. Announcement of Tender Offer and Expiration Date

 

9.1 The Acquiror undertakes to, promptly after entering into this Agreement and
subject to Section 7 above, notify the relevant stock exchanges and BAFIN of its
intention to make the Tender Offer and to, promptly thereafter, publish its
intention to make the offer in accordance with Section 10 German Takeover Act
(WpÜG). In accordance with Section 14 German Takeover Act (WpÜG), the Acquiror
will then be under the obligation (i) to submit the Offer Document to BAFIN and
(ii) if (x) BAFIN permits the Offer Document’s publication or (y) the applicable
waiting period lapses without BAFIN having prohibited the Tender Offer, to
publish the Offer Document whereby the Tender Offer will be made to the
Shareholders (the date of this publication shall be referred to hereinafter as
the “Publication Date”).

 

9.2 If BAFIN permits the publication of the Offer Document only in a form that
is not in accordance with the provisions of this Agreement, the Parties shall in
good faith cooperate to replace such provisions by arrangements which would be
(i) in accordance with the changes to the Offer Document requested by BAFIN and
(ii) so as to effect the original intent of the Parties in a mutually acceptable
manner in order that the transaction contemplated by this BCA may be consummated
as originally contemplated.

 

- 12 -



--------------------------------------------------------------------------------

10. Financing commitment of Acquiror

 

10.1 Open Text is in a position and will ensure that the Acquiror will be in a
position to finance the transaction contemplated herein and to provide the
necessary credit lines and bank guarantees to launch the Tender Offer in time in
accordance with Section 13 German Takeover Act (WpÜG).

 

10.2 Open Text is also prepared to offer and to enable the Acquiror to offer
Shares and Warrants to the shareholders of the Company as the non mandatory
Share and Warrant Consideration set out in Section 4 above.

 

11. Shareholder Approval, NASDAQ Listing and Proxy Statement

 

11.1 Shareholder Approval.

 

  11.1.1 Open Text shall cause meetings of its shareholders to be held for
purposes of obtaining the shareholder approval in respect of the issuance of (i)
the Shares, the Warrants, the Shares to be issued upon exercise of the Warrants
(collectively, the “Tender Offer Shares”), in a manner that complies with the
rules and regulations of the Nasdaq Stock Market and relevant Canadian and other
governmental authorities (the “Shareholder Approval”). Subject to its fiduciary
duties under applicable law, the Open Text board of directors shall recommend
that Open Text’s shareholders approve the issuance of Tender Offer Shares. Open
Text will use its reasonable best efforts to cause the shareholder resolution to
be passed before the end of the day on which such shareholder resolution must be
delivered to meet the term in Section 25 German Takeover Act (WpÜG) (the fifth
business day preceding the Expiration Date of the Tender Offer).

 

  11.1.2 Reliance on Certain SEC Exemptions: Company Cooperation. The parties
acknowledge that, to the extent the US Securities Laws (as defined below) would
otherwise apply, it is their present intention to offer and issue the Tender
Offer Shares in reliance of the exemptions and in accordance with the procedures
(such exemptions and procedures, the “Exemptions”) set forth in Rule 802
promulgated under United States Securities Act of 1933 and Rule 14d-1(c) United
States Securities Exchange Act of 1934 (such Acts, and the rules promulgated
thereunder, the “US Securities Laws”). The parties further acknowledge that the
availability of the Exemptions will be based on the Acquiror’s reasonable
determination that (i) the Company is a “foreign private issuer” as defined in
the US Securities Laws, and (ii) US holders hold

 

- 13 -



--------------------------------------------------------------------------------

             no more than 10% of the stocks of the Company, as determined in
accordance with the terms of the Exemptions as of the date which occurs 30 days
before the commencement of the Tender Offer (the “Determination Date”). The
Company will provide such information, representations and warranties as
Acquiror reasonably requests to allow Acquiror to make this determination (and
will otherwise cooperate with Acquiror’s inquiries and analysis), including
without limitation, (A) representing and warranting to Acquiror, as of the
Determination Date, that (i) the majority of the executive officers or directors
of the Company are not US citizens or residents, (ii) 50 percent or less of the
assets of the Company are located in the United States, and (iii) the business
of the Company is not administered principally in the United States; (B)
delivering to Acquiror a complete and accurate list, dated of the Determination
Date, of all shareholders of record located or resident in the United States and
of beneficial holders resident in the United States as reported on reports of
beneficial ownership provided to you or publicly filed and based on information
otherwise provided to you, and (C) providing Acquiror with the identity and
address, if known to after reasonable search of its records, of all brokers,
dealers, banks and other nominees holding Company Shares and located in United
States, Germany, and the jurisdiction that is the primary trading market for the
Company’s securities (it being understood that Acquiror, may inquire of such
persons regarding the number of shares represented by accounts maintained by
such persons of customers resident in the United States).

 

             The undersigned acknowledge and agree that the Shares, the Warrants
and the Shares issuable upon exercise of the Warrants (the “Warrant Shares”)
will not have been registered under the U.S. Securities Act of 1933, as amended
(the “1933 Act”) or under the securities laws of any State or other jurisdiction
at the time of issuance and may only be resold in the United States pursuant to
an effective registration statement under the 1933 Act and any applicable state
securities laws, or pursuant to a valid exemption from such registration
requirements.

 

  11.1.3 NASDAQ Listing. Open Text will use its reasonable best efforts to cause
the Shares and the Shares issuable upon exercise of the Warrants to be listed on
the NASDAQ as promptly after the closing of the transaction (but not prior to
the Closing Date) as practicable.

 

  11.1.4 Proxy Information. The Company shall provide information relating to it
(which information shall not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not

 

- 14 -



--------------------------------------------------------------------------------

             materially misleading) to Open Text sufficient for Open Text to
comply with OSC Rule 54-501 (and equivalent rules and regulations under
applicable US securities laws, to the extent, if any, applicable) in connection
with the preparation of a proxy statement or information statement to be
distributed to Open Text’s shareholders in connection with the Shareholder
Approval and the issuance of the Tender Offer Shares hereunder (including any
amendments or supplements thereto, the “Proxy Statement”), and shall request its
auditors to consent to the inclusion in the Proxy Statement of the auditor’s
reports in respect of the Company’s audited annual financial statements for the
most recently completed three fiscal years, reconciled to Canadian generally
accepted accounting principles, unless an exemption therefrom has been obtained.

 

12. Covenants

 

The Company covenants, subject to compliance with its legal obligations under
German law, the following as of the day on which the BCA is executed (“Signing
Date”) and until and including the Closing Date and acknowledges that the
Acquiror and Open Text are relying upon such covenants in connection with the
matters contemplated by this Agreement:

 

12.1 (“No-Shop”): Neither the Company nor any of its representatives, agents,
officers, directors, employees or controlling shareholders shall directly or
indirectly in any manner (a) entertain, solicit or encourage, or (b) furnish or
cause to be furnished any information to any persons or entities (other than the
Acquiror or Open Text) in connection with, or for any equity or debt investment
in Company or any possible sale of Company (no matter how structured), including
without limitation by sale of all or any significant or controlling part of the
stock or assets of Company or by any merger or other business combination
involving Company or otherwise (each of the foregoing proposals or discussions,
whether written or oral, an “Acquisition Proposal”). Company shall be
responsible for any breach by its representatives, agents, officers or employees
of any of the provisions of this Section.

 

12.2 None of the Parties or any of their respective representatives shall
disclose to any third party (excluding financing sources or professional
advisors and the Major Shareholder and its advisors and BAFIN) the contents of
this BCA, except that the Acquiror, Open Text, and the Company may disclose such
items if such disclosure is required by law (including but not limited to US
securities laws) or to prevent a violation of law, or if it is agreed between
the parties. Open Text and the Company acknowledge that they have entered into a
Non-Disclosure Agreement dated September 22nd, 2003. The Parties agree that such
agreement remains in full force

 

- 15 -



--------------------------------------------------------------------------------

     and effect and that the Acquiror shall join such agreement with the same
rights and obligations and that such agreement shall also cover all information
obtained by Acquiror or Open Text in the course of the any investigation
undertaken by Open Text before entering into this BCA.

 

13. Compensation of Acquiror

 

13.1 The Acquiror will be entitled to a break-up fee (hereinafter the “Break-Up
fee”) in the event that (i) the Acquiror has published the Tender Offer in
accordance with the BCA, (ii) a competing bidder (i.e. neither Open Text nor
Acquiror) subsequently launches a Superior Tender Offer before March 1, 2004,
and (iii) such Superior Tender Offer by a bidder (not associated with the
Acquiror or Open Text) is consummated resulting in a change of control at the
Company (acquisition of more than 50% of the outstanding stock of the Company as
set forth in Section 3.1 above). “Superior Tender Offer” shall have the meaning
of any proposal to acquire a controlling stake in the Company or all of its
assets which the Company’s supervisory and management board, (i) based upon the
advice of outside legal counsel, excluding any members of the supervisory board
(Aufsichtsrat) of the Company, (ii) which is reflected in the minutes of a
meeting of the Company’s supervisory and management board, (iii) has determined
in good faith to be superior for the Company compared to the Tender Offer. The
Break-Up fee is not dependant upon the Company or any of its representatives,
agents, officers, directors, employees or controlling shareholders being in
breach of any of the covenants set forth in Section 12.1 and 12.2 above. The
Break-Up Fee is an obligation of the Company and is not dependant upon any
breach of covenants hereto.

 

13.2 The Break-Up Fee will be in the flat amount of € 4,0 Mio (in words: Euro
four million) provided that the total of this Break-Up Fee and other
compensation as defined herein under Section 13.3 below (“Compensation”) owed by
the Company shall not exceed that flat amount. The Break-Up Fee shall be deemed
to compensate Open Text and the Acquiror for all costs and disbursements
incurred in the course of preparing and launching the Tender Offer, it being
understood that the amount of the flat fee was carefully considered by the
Parties not only in the light of the actual fees and expenses incurred by Open
Text and the Acquiror but also – specifically – in the light of the reputational
damage that will be incurred by Open Text and potential adverse reaction of the
stock market.

 

13.3 The Acquiror will be entitled to Compensation in the event that (i) the
Company or any of its representatives, agents, officers, directors, employees or
controlling shareholders is in breach of Section 12.1. above and, as a
consequence thereof, a competing tender offer or an offer for all assets of the
Company is launched by

 

- 16 -



--------------------------------------------------------------------------------

     another party before April 1st, 2004; or (ii) the Acquiror or Open Text has
terminated the BCA with cause (“Kündigung aus wichtigem Grund”) on the part of
the Company and withdraws from the transaction herein contemplated before the
publication of the Tender Offer. In particular, a cause (“wichtiger Grund”)
shall be assumed if the Company or any person representing the Company, will
have wilfully or in a grossly negligent manner disclosed inaccurate, and/or
misleading (including, in respect of the specific information disclosed,
misleadingly incomplete) material information during any investigations or
negotiations or will otherwise deliberately have breached any substantial
obligation contained herein vis-à-vis the Acquiror or Open Text. The
Compensation will compensate Open Text and the Acquiror for the aggregate amount
of all reasonable out of pocket expenses, third party costs, legal and other
fees incurred by Open Text and the Acquiror from signing of the BCA until the
transaction is terminated by either one of the Parties. The Compensation shall
under no circumstances exceed the total amount of € 1,000,000. The Compensation
will count against the Break-Up Fee in the event that the Break-Up Fee applies.

 

13.4 All other liabilities of the Company under or in connection with this BCA
(except for the Break-Up Fee and the Compensation) shall expressly be excluded
unless provided otherwise under mandatory statutory law.

 

14. Conduct of Business of Company

 

Except as expressly permitted during the period from the Signing Date until
including the Closing Date the Company shall, and shall cause each of its
respective corporations, partnerships, limited liability companies, joint
ventures or other legal entities of which the Acquiror or the Company, as the
case may be (either alone or through or together with any other Subsidiary),
owns, directly or indirectly, 50% or more of the stock or other equity interests
the holders of which are generally entitled to vote for the election of the
board of directors or other governing body of such corporation, partnership,
limited liability company, joint venture or other legal entity, (“Subsidiaries”)
to, in compliance with all legal rules and provisions under any applicable
jurisdiction:

 

14.1 in all material respects, carry on their businesses in the ordinary course
of business and to use reasonable efforts to preserve intact their current
business organizations and goodwill;

 

14.2 use reasonable efforts to keep available the services of their current key
officers and employees (“Führungskräfte”), to the extent commercially
reasonable;

 

- 17 -



--------------------------------------------------------------------------------

14.3 use reasonable efforts to preserve their relationships with customers,
suppliers, distributors, consultants, and with others with which they have
business relationships and/or business dealings, to the extent commercially
reasonable.

 

14.4 to not, during the period from the date of this Agreement to the Expiration
of the Tender Offer:

 

  (a) purchase, redeem or otherwise acquire any of its shares or any of its
other securities or any rights, warrants or options to acquire any such shares
or other securities, other than as required under existing Stock Option Schemes
of the Company;

 

  (b) issue, any shares or any other voting securities or equity equivalent or
any securities convertible into, or any rights, warrants or options to acquire
any such shares, voting securities, equity equivalent or convertible securities,
other than the issuance of shares upon the exercise of currently outstanding
stock options in accordance with their current Stock Options Schemes;

 

  (c) acquire by merging or consolidating with, or by purchasing a substantial
portion of the assets of or equity in, or by any other manner, any business or
business organization;

 

  (d) other than in the ordinary course of business guarantee, or otherwise
become responsible for any obligations of any person;

 

  (e) other than in the ordinary course of business make any loans, advances or
capital contributions to, or other investments in, any other person;

 

  (f) other than in the ordinary course of business enter into or amend any
compensation agreement, benefit plan, employment agreement, consulting
agreement, or bonus plan or hire additional personnel or engage additional
consultants, provided, however, that any entering into or amending of any of
these actions, to the extent that they apply to members of the Company`s
management board (Vorstand), require the prior consent by Open Text, even though
otherwise in the ordinary course of business;

 

  (g) enter into any transaction or perform any act which (i) interferes or is
inconsistent with the successful completion of the transaction contemplated by
this Agreement or (ii) adversely affects the Company’s ability to perform its
covenants and agreements under this Agreement.

 

- 18 -



--------------------------------------------------------------------------------

  (h) permit or cause any of its respective Subsidiaries to do any of the
foregoing or commit to do any of the foregoing.

 

14.5 The foregoing provisions about the conduct of business shall be deemed not
to violate any legal obligations of the Company or its management, in particular
Section 76 German Corporation Act (AktG) and Section 33 German Takeover Act
(WpÜG) and be understood as an obligation vis à vis the Acquiror and Open Text
to the extent allowed by German law. These provisions shall in particular secure
the Acquiror and Open Text against material adverse changes in the business of
the Company that may be initiated by the management of the Company during the
Tender Offer and have significant influence on the share price of the Company at
a later date.

 

15. Further Cooperation between Acquiror, Open Text and Company

 

15.1 The Parties are obliged to each exercise their reasonable commercial
efforts to complete the transaction contemplated by this Agreement and will in
particular conclude all further agreements necessary and exchange all
information necessary to so complete such transaction, as far as legally
permissible.

 

15.2 After publication of the Tender Offer the Company shall cooperate in good
faith with the Acquiror, Open Text, and their respective advisors,
representatives and agents and shall provide them with reasonable information.

 

15.3 To the extent that the law does not forbid such obligation, and without
limiting the foregoing, the Company shall cooperate in arranging for
representatives of the Acquiror and Open Text to interview and to meet from time
to time with members of the Company’s supervisory board and management board,
officers and senior personnel of the Company, acting reasonably.

 

15.4 All information obtained by the Acquiror, Open Text, or the Company
pursuant to this Section shall be kept confidential in accordance with the
Non-Disclosure Agreement dated as of September 22nd, 2003, between Open Text and
the Company, and to which the Acquiror has become party according to Section
12.2 above.

 

15.5 The parties agree that the general obligations of the Company as set forth
in the Sections above shall only exist to the extent necessary for the Acquiror
to publish and complete the Tender Offer and to obtain reasonable evidence about
the compliance of the Company with the Closing Conditions of the Tender Offer
and the provisions of this Agreement, and as is reasonably necessary to permit
the Acquiror to develop its operational plans for the Company to take effect
following the Closing Date.

 

- 19 -



--------------------------------------------------------------------------------

16. Notification of Parties

 

The Acquiror and Open Text shall use their reasonable commercial efforts to give
prompt notice to the Company, and the Company shall use its reasonable
commercial efforts to give prompt notice to the Acquiror, of: (i) the
occurrence, or non-occurrence, of any event which would be reasonably likely to
cause (x) any material covenant contained in this Agreement and made by it to be
incorrect or (y) any material covenant, material condition or material agreement
contained in this Agreement and made by it not to be complied with or satisfied;
(ii) any failure of the Acquiror, Open Text, or the Company, as the case may be,
to comply in a timely manner with or satisfy any material covenant, material
condition or material agreement to be complied with or satisfied by it
hereunder; or (iii) any change or event which would be reasonably likely to have
a Material Adverse Change on the Company, as set forth in Section 4.3 (e) above;
provided, however, that the delivery of any notice pursuant to this Section
shall not limit or otherwise affect the remedies available hereunder to the
Party receiving such notice.

 

17. Company Stock Options

 

17.1 The Company shall use its reasonable commercial efforts to ensure that all
options to acquire shares that are, prior to the close of business on the
Banking Day immediately preceding the initial Expiration Date, (i) “in the
money” and (ii) exercisable under the respective option plans, will be
exercised.

 

17.2 With respect to all other options validly issued under the Company’s Stock
Option Schemes, Open Text undertakes to offer, at its choice, either an
appropriate amount of replacement stock options in Open Text or reasonable
compensation. It being the intention of the Parties that no option holder should
be financially worse off after receiving such replacement stock options or
compensation (using generally accepted valuation methods for valuing options).

 

18. Public Announcements

 

The Acquiror, Open Text, and the Company will not issue any press release or
otherwise issue any written public statements with respect to the transactions
contemplated by this Agreement without the prior consent of the other Parties,
not to be unreasonably withheld or delayed, except as may be required by
applicable law or regulations or requirements of any

 

- 20 -



--------------------------------------------------------------------------------

of the stock exchange or regulatory authority; in particular the Company is free
to release ad-hoc publications pursuant to Section 15 German Securities Trade
Act (WpHG) and publications according to US securities laws. The Parties agree
that, promptly after the Acquiror´s publication of its intention to make the
Offer, they shall issue one or more joint or coordinated press releases
announcing that they have entered into the BCA and Open Text`sintention to,
through the Acquiror, make the Offer, which press releases shall, in each case,
be reasonably satisfactory to the other Party.

 

19. Subsequent Transactions

 

If the Acquiror consummates the Tender Offer, then the Acquiror and Open Text
shall use their commercially reasonable efforts to acquire the balance of the
shares in the Company by way of any transaction to be undertaken by the Acquiror
after completion of the Tender Offer to accomplish the acquisition of all of the
outstanding shares, and rights to acquire shares, of the Company (“Subsequent
Transaction”). Subject to any legal or regulatory requirements and to the
fiduciary obligations of Company’s supervisory board and management board, the
Company shall support and use best efforts to consummate a second stage
transaction in such form as may be determined by the Acquiror in its sole
discretion; provided that any such transaction is on terms at least as
favourable in aggregate as the terms of the Tender Offer. If any Subsequent
Transaction requires the approval of the Company’s shareholders, the Acquiror,
Open Text, and the Management of the Company shall take all action necessary in
accordance with applicable laws to duly call, give notice of, convene and hold a
meeting of the Company’s shareholders as promptly as practicable to consider and
vote upon the Subsequent Transaction. Nothing herein shall be construed to
prevent the Acquiror or Open Text after announcement of the Tender Offer from
acquiring, directly or indirectly, additional Shares in the open market or in
privately negotiated transactions or otherwise in accordance with applicable
law.

 

20. Termination, Amendments und Waiver

 

20.1. Notwithstanding Section 7 above, this BCA may also be terminated without
prejudice to any other rights:

 

  (a) by mutual written consent of Open Text and the Company;

 

  (b) by Open Text if the Company has set a cause (“wichtiger Grund”) for such
termination, this term not being understood solitarily in the meaning of Section
13.3 but in the general meaning as applicable under German law;

 

- 21 -



--------------------------------------------------------------------------------

  (c) by each Party for cause, which shall also include – but not be limited to
– the following: (i) illegality of the Tender Offer or of the Undertaking on
shares of the Major Shareholder under German, US- or Canadian law, or (ii)
existence of a permanent injunction or order of a US-, Canadian, German or other
court of competent jurisdiction or regulatory authority prohibiting the
transaction contemplated herein;

 

  (d) by the Company if the Offer has not been announced in accordance with
Section 10 German Takeover Act (WpÜG) by October 31, 2003, or the Tender Offer
has not been published by January 15, 2004, provided, however, that the right to
terminate this Agreement pursuant to this Section shall not be available if the
Company has failed to fulfill any of its material obligations contained in this
Agreement due to which the Tender Offer has not been announced or published
timely in accordance with this Agreement;

 

  (e) by each of the Parties, if the transaction contemplated herein has not
been consummated by all of the Parties by June 30, 2004;

 

  (f) by each of the Parties, if the Acquiror or Open Text has invoked Material
Adverse Change according to Section 4.3 (e) or Section 7 above.

 

  (g) by the Company, if its supervisory board no longer supports the Tender
Offer because it has resolved to pursue a Superior Tender Offer and the Acquiror
has not increased within five banking days upon receipt of a respective notice
by Open Text the Tender Offer in a way that the supervisory board no longer
considers the Superior Tender Offer the more attractive offer, provided that
Section 13 shall not be affected by such termination.

 

20.2 Except as expressly provided in this Agreement, no amendment, waiver or
termination of this Agreement shall be binding unless executed in writing by the
Party to be bound thereby.

 

21. General Provisions and Arbitration

 

Any dispute between the Parties with respect to any matter contained in or
arising from the performance of this Agreement shall not be decided by the
ordinary courts of Germany, but exclusively be decided by the Rules of
Arbitration of the International Chamber of Commerce (ICC) by one or more
arbitrators appointed in accordance with such rules of conciliation and
arbitration of this court, through proceedings conducted in the English
language, which decisions shall be binding and non-appealable. The procedure
will be held in Zurich, Switzerland.

 

- 22 -



--------------------------------------------------------------------------------

22. Notices

 

22.1 All notices and other communications hereunder shall be in writing and
shall be deemed given and received when delivered personally, one day after
being delivered to an overnight courier or when telecopied (with a confirmatory
copy sent by overnight courier) to the Parties at the following addresses (or at
such other address for a Party as shall be specified by like notice):

 

     If to the Acquiror, to Open Text, or to both (in this case one notification
being sufficient) to:

 

Open Text Corporation, Canada

185 Columbia Street West

Waterloo, Ontario

N2L 5Z5

Attention:

  Chief Executive Officer

Telecopier No.:

  +1 (519) 888-0677

 

     with a copy to:

 

Osborne Clarke

Innere Kanalstraße 15

50823 Cologne/Köln

Germany

Attention:

  Rudolf Hübner

Facsimile No.:

  49 (0) 221 5108 4005

 

     If to the Company, to:

 

Ixos Software AG

Bretonischer Ring 12

85630 Grasbrunn/Munich

Germany

Attention:

   Chief Executive Officer

Facsimile:

   +49 (0)89 4629-33 1011

 

- 23 -



--------------------------------------------------------------------------------

     with a copy to

 

Freshfields, Bruckhaus, Deringer

Prannerstrasse 10

80333 München

Germany

Attention:

  Dr. Peter Nussbaum / Dr. Ferdinand Fromholzer.

Telecopier:

  +49 (0)89 20702-100

 

23. Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the Federal Republic of Germany, with the exception of the Vienna Sales
Convention (CISG) dated April 11, 1980 and the German conflict of laws rules.

 

24. Assignment of Rights

 

Neither this BCA nor any of the rights, interests or obligations hereunder shall
be assigned by any of the Parties hereto (whether by operation of law or
otherwise) without the prior written consent of the other Party. Open Text and
the Acquiror may however make such assignment to a wholly owned subsidiary,
provided that (i) Open Text and the Acquiror remain jointly and severally
liable, and that (ii) Open Text ensures that the respective rights, interests
and obligations are retransferred to Open Text or one of its wholly owned
subsidiaries if the assignee ceases to be a wholly owned subsidiary.

 

25. Joint and several liability of Open Text and Acquiror

 

Open Text hereby assumes a joint and several liability for the performance of
this Agreement by the Acquiror and for all claims of the Company against the
Acquiror of any type whatsoever pursuant to this Agreement.

 

26. Expenses

 

In all cases other than as described in Section 12.3, each of the Parties shall
pay its own fees and expenses in connection with the Offer, this Agreement and
the transactions contemplated by this Agreement.

 

- 24 -



--------------------------------------------------------------------------------

27. The LOI

 

The BCA shall supersede the letter of intent concluded between Open Text and the
Company on October 13/14, 2003, provided, however, that (i) the confidentiality
obligation continues to apply and (ii) the standstill obligation of Open Text
shall continue to apply and extend to the Acquiror until the publication of the
decision to make the Tender Offer in accordance with Section 10 German Takeover
Act (WpÜG).

 

28. Severability

 

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law, or public policy, all other
terms, conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic and legal substance of the
transactions contemplated hereby are not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties in a mutually acceptable manner in order that the transactions
contemplated by this Agreement may be consummated as originally contemplated.

 

IN WITNESS WHEREOF, the Acquiror and the Company have caused this Agreement to
be signed by their respective officers thereunto duly authorized all as of the
date first written above.

 

OPEN TEXT Corporation, Canada

By:

 

/s/ Tom Jenkins

--------------------------------------------------------------------------------

Name:

  Tom Jenkins

Title:

  Chief Executive Officer

IXOS SOFTWARE AG

By:

 

/s/ Robert Hoog

--------------------------------------------------------------------------------

Name:

  Robert Hoog

Title:

  Chief Executive Officer

By:

 

/s/ Hartmut Schaper

--------------------------------------------------------------------------------

Name:

  Hartmut Schaper

Title:

  Chief Technical Officer

206091 Ontario Inc., Canada

By:

 

/s/ Sheldon Polansky

--------------------------------------------------------------------------------

Name:

  Sheldon Polansky

Title:

   

 

- 25 -